Case 1:19-cv-02381-LTB-MEH Document 114 Filed 07/14/20 USDC Colorado Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                  Magistrate Judge Michael E. Hegarty

  Civil Action No:          19-cv-2381-LTB-MEH                                   Date: July 14, 2020
  Courtroom Deputy:         Christopher Thompson                                 FTR: Courtroom A 501

  Parties:                                                      Counsel:

  WALTER CHARNOFF,                                              Ian Hicks

       Plaintiff,

  v.

  NANCY LOVING, et al.,                                         Elizabeth Getches
                                                                Thomas Wagner

       Defendant.

                                        COURTROOM MINUTES
                                       DISCOVERY CONFERENCE

  Court in session:         2:14 p.m.

  Court calls case. Appearances of counsel by telephone. The parties discuss discovery disputes
  with the Court’s rulings made on the record.


  ORDERED: The St. Pierre defendants shall file their Motion to Stay on or before Monday,
           July 20, 2020, as stated on the record.


  Court in recess:          3:21 p.m.        Hearing concluded.
  Total in-court time:      01:07
  *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
  Litigation Services at (303) 629-8534.
